Per Curiam.
Pursuant to a plea agreement in which a first-degree murder charge, MCL 750.316; MSA 28.548, and a charge for possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2), were to be dismissed, defendant pled guilty to one count of second-degree murder, MCL 750.317; MSA 28.549. There was a sentencing agreement which provided a fifteen-year cap on the minimum sentence to be imposed. The sentencing guidelines recommended a minimum prison term of ten years to life. Defendant was sentenced to fifteen to fifty years in prison.
On appeal, defendant contends that the trial court failed to state on the record the reasons for the sentence imposed and that the court abused its discretion in imposing defendant’s sentence. We affirm.
Our Supreme Court in People v Broden, 428 Mich 343; 408 NW2d 789 (1987), held that a sentencing judge’s reference only to the sentencing guidelines when giving reasons for the sentence imposed is a sufficient explanation under People v Coles, 417 Mich 523; 339 NW2d 440 (1983), when the guidelines recommendation is followed. Bro-den, supra, p 346.
We are aware of our Supreme Court’s recent pronouncement in People v Triplett, 432 Mich 568; 442 NW2d 622 (1989), and do not believe that Triplett requires that this case be remanded for *444further articulation on the record. Unlike the facts in Triplett, where no explanation whatsoever was stated on the record for the sentence imposed, in this case the court stated that it was adopting the probation department’s recommendations, which contained the sentencing guidelines. Therefore, this Court, unlike the reviewing court in Triplett, has before it the explanation from the trial court as to why the particular sentence was imposed.
Finally, the sentence imposed by the trial court does not shock our judicial conscience. Coles, supra, p 550.
Affirmed.